Citation Nr: 1721958	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-17 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing loss, in excess of zero percent (noncompensable) prior to March 19, 2015; in excess of 10 percent from March 19, 2015, to October 25, 2016; and in excess of 20 percent from October 26, 2016.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel




INTRODUCTION

The Veteran served on active duty from June 1946 to May 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2010 VA audiology consultation report, a VA examiner noted completing an audiogram and entering the data into the computer system, but did not include a copy of that audiogram in her report.  Likewise, in a January 2015 VA audiological assessment, a VA examiner noted completing an audiogram and entering the data into the computer system, but did not include a copy of that audiogram in his assessment.  Currently, the claims file does not contain a copy of either the April 2010 or January 2015 audiograms.  As the record does not contain copies of records relevant to the Veteran's appeal, a remand is necessary to obtain any outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the Veteran's bilateral hearing loss.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  Specifically, attempt to obtain any copies of the VA hearing tests, to specifically include the April 2010 and January 2015 audiograms referenced in the treatment records currently included in the claims file.  

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



